DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 02/05/2021.  Claims 1-4, 7-12, 15-20 are pending in the case.  Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, US 2012/0331079) in view of Fulcher et al. (hereinafter Fulcher, US 8,743,151) and Jain et al. (hereinafter Jain, 2006/0168025).
In regards to independent claim 1, Brown teaches a computer-implemented method for visually displaying an electronic message, the method comprising:
accessing the electronic message via one or more processors, the electronic message comprising (i) a message header comprising a plurality of metadata values, and (ii) a message body, the plurality of metadata values comprising a message subject, a message sender, a set of message recipients, and a message sent date (Brown, Fig. 2 Item 106, Fig. 6a, [0050]);
generating, via the one or more processors, a visualization of the electronic message to be displayed via a display unit, the visualization of the electronic message comprising a dynamic message header region and a message body region, displaying, via the display unit, the visualization in which the 
detecting, via the one or more processors, a user navigation associated with the message body region (Brown teaches detecting cursor position, Brown, [0051]); and
in response to detecting the user navigation associated with the message body region, modifying, via the display unit, the visualization including (i) the dynamic message header deleted, and (ii) displaying the message body region according to the detected user navigation of the message body region (Brown teaches deleting the header and moving the body region up to the body of the previous message, [0051], Fig. 6a-c).
Brown fails to explicitly teach the regions are panels and that the dynamic message header panel is displayed separately from the message body panel and in response to user navigation the dynamic message header displays a subset of the plurality of metadata values. Fulcher teaches the regions are panels and that the dynamic message header panel is displayed separately from the message body panel (Fulcher teaches that the message header and the message body are two different panels in that the message header can snap in to place while the message body is scrolled, Fulcher, Column 10 Lines 4-18) and in response to user navigation the dynamic message header displays a subset of the plurality of metadata values (Fulcher teaches the message header can be reduced in size to only display the senders name, Fulcher, Fig. 9A->9B Item 904 vs 916). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Fulcher before him before the effective filing date of the claimed invention, to modify the message consolidation taught by Brown to include the removal of snapped header panel of Fulcher in order to obtain a message consolidation method that snaps headers to the top of the screen. One would have been motivated to make such a combination 
Brown fails to explicitly teach displaying the message subject and the message sent date and not displaying the messages ender and the set of message recipients. Jain teaches displaying the message subject and the message sent date and not displaying the messages sender and the set of message recipients (Jain teaches a collapsible header that may be customizable by the user to display only metadata items that the user selects, which includes the subject and date, Jain, [0025]-[0026]). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Fulcher, and Jain before him before the effective filing date of the claimed invention, to modify the message consolidation taught by Brown to include the customized collapsed header of Jain in order to obtain a message consolidation method that only display header information that the user selects when collapsed. One would have been motivated to make such a combination because it reduces the amount of screen used by the header while still displaying all information that the user requires.
In regards to dependent claim 2, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 1, wherein the user navigation of the message body region is a first navigation, and the method further comprising, subsequent to modifying the visualization:
detecting, via the one or more processors, a second user navigation of the dynamic message header region (Fulcher teaches tapping on a snapped header, Fulcher, Column 10 Liens 28-39); and
in response to detecting the second user navigation of the dynamic message header region, further modifying the visualization via the one or more processors, the further modified visualization including (i) the dynamic message header region including the plurality of metadata values, and (ii) the message body region according to the first navigation (Fulcher teaches expanding the header information to display more metadata, Fulcher, Column 10 Lines 40-46). It would have been obvious to 
In regards to dependent claim 3, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 1, wherein accessing the electronic message includes accessing an electronic mail message, and wherein displaying the visualization of the electronic mail message comprises displaying the visualization via an electronic mail client application (Fulcher teaches displaying in an email client, Fulcher, Column 3 Lines 7-14]). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Fulcher before him before the effective filing date of the claimed invention, to modify the message consolidation taught by Brown to include the removal of snapped header panel of Fulcher in order to obtain a message consolidation method that snaps headers to the top of the screen. One would have been motivated to make such a combination because it prevents the screen from being filled with redundant information thereby reducing the amount of scrolling needed and the legibility of the message thread. 	
In regards to dependent claim 4, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 3, wherein accessing the electronic mail message includes receiving the electronic mail message via the electronic mail client application using an electronic mail transfer protocol (Brown, [0040]).
In regards to dependent claim 7, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 1, wherein detecting the user navigation of the message body region comprises detecting, via the one or more processors, one of a mouse click, a mouse hover, or a scroll navigation of the message body region (Brown teaches hovering input, Brown, [0022]).
In regards to dependent claim 8, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 2, wherein detecting the second user navigation comprises detecting, via the one or more processors, one of a mouse hover or a mouse click of the dynamic message header region (Brown teaches hovering input, Brown, [0022]).
Independent claim 9 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 10
Dependent claim 11 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 8; therefore it is rejected under similar rationale.
Independent claim 17 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 4; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171